Title: From George Washington to Elias Boudinot, 23 March 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir,
                            Newburgh March 23d 1783
                        
                        In a letter which I have lately received from the Marquis de la Fayette, he expresses a wish that my
                            sentiments respecting his absence may be communicated to Congress. To comply with his desire, and not because I conceive
                            the testimony of my approbation of it is wanting, I give your Excellency the trouble of this Letter.
                        Congress have had too many unequivocal proofs of the Zeal—the attachment to—and important exertions of this
                            young nobleman in the American Cause, to entertain a doubt of the propriety of his present absence—Sure I am that his
                            return will be as soon as he can make it subserviant to the Interest of this Country—These being my Sentiments, I
                            communicate them without reserve. I have the honor to be with great respect Yr Excellencys Most Obt & Hble Servt
                        
                            Go: Washington
                        
                    